44 So. 3d 1237 (2010)
AMERICAN PROMOTIONAL EVENTS, INC., Appellant,
v.
Edgar CAGLE d/b/a Cagle Construction, et al., Appellees.
No. 5D09-3126.
District Court of Appeal of Florida, Fifth District.
October 1, 2010.
*1238 Dock A. Blanchard of Blanchard, Merriam, Adel & Kirkland, P.A., Ocala, for Appellant.
Eric P. Gifford of Gilligan, King, Gooding & Gifford, P.A., Ocala, for Appellee.
PER CURIAM.
Appellant, American Promotional Events, Inc., (hereafter "APE"), appeals an order vacating a second amended final judgment and reinstating a prior amended final judgment. The final judgment confirmed an arbitration award that stemmed from the parties' settlement. From its initial filing, this case has been riddled with procedural irregularities occasioned by both parties' attorneys. As a result, there is apparent confusion surrounding not only who is being sued, but who represents Edgar Cagle, personally, versus his corporate entity.
At oral argument, APE conceded, and Edgar Cagle d/b/a Cagle Construction recognized, that one remedy would be to reverse and remand the case so the parties could arbitrate who is the party defendant. Given the unique posture of this case, we believe this is an equitable solution. Consequently, we reverse the second amended final judgment and remand with directions that the trial court remand for further arbitration proceedings.
REVERSED AND REMANDED.
EVANDER and COHEN, JJ., and HARRIS, J., Associate Judge, concur.